No. 99-20699
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-20699
                           Summary Calendar



MAYNOR ISRAEL CALI,

                                            Petitioner-Appellant,

versus

RICHARD B. CRAVENER, Director
of Immigration Naturalization
Services,

                                              Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-98-CV-3161
                          --------------------
                             April 21, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Maynor Israel Cali, prisoner # 92988948, argues that the

district court erred in dismissing his 28 U.S.C. § 2241 habeas

petition seeking judicial review of an order of the Board of

Immigration Appeals (BIA) ordering his removal from the United

States based on his conviction for delivery of a controlled

substance.     He argues that his removal violates the Ex Post Facto



Clause because he committed the offense prior to the enactment of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20699
                                 -2-

the Antiterrorism and Effective Death Penalty Act (“AEDPA”) and

the Illegal Immigration Reform and Immigrant Responsibility Act

of 1996 (“IIRIRA”).    He also argues that these provisions did not

preclude habeas review of the removal order by the district

court.

     The IIRIRA’s permanent provisions apply to cases in which

deportation proceedings commenced on or after April 1, 1997.        See

Max-George v. Reno,       F.3d     (5th Cir. Feb. 24, 2000, No. 98-

21090), 2000 WL 220502, at *2 n.3, *8.     Because Cali’s removal

proceeding were commenced after that date, his case is governed

by the amended permanent rules.    “IIRIRA’s permanent provisions

eliminate § 2241 habeas corpus jurisdiction for those cases that

fall within [8 U.S.C.] § 1252(a)(2)(C).”     Max-George, 2000 WL

220502, at *4.    Cali’s conviction, whether for possession or

delivery of cocaine, fell within the scope of § 1252(a)(2)(C).

See 8 U.S.C. § 1101(43)(B), § 1227(a)(2)(A)(iii),(B).

     With respect to Cali’s argument that he cannot be deported

based on a criminal offense committed prior to the enactment of

the AEDPA and the IIRIRA, the date of the commission of the

offense is not relevant pursuant to § 1252(a)(2)(C). “Congress

has the power to make an alien’s past criminal conduct subject to

present or future deportation notwithstanding the fact that the

alien could not have been deported for the act at the time it was

committed.”   Max-George, 2000 WL 220502 at *5.    The use of such

convictions does not result in the retroactive application of the

new provisions.    See Requena-Rodriguez v. Pasquarell, 190 F.3d

299, 308 (5th Cir. 1999).
                           No. 99-20699
                                -3-

      Cali also argues that the elimination of § 2241 review

violates the Suspension Clause.    “Congress can repeal or

supercede § 2241 without violating the Suspension Clause,

assuming that the constitutional writ guaranteed against

`suspension’ is not eliminated.”    Max-George, 2000 WL 220502 at

*6.   Despite the limitations of the IIRIRA, aliens receive

sufficient judicial review to satisfy the Suspension Clause.     Id.

at *7.

      Cali also argues that it is a denial of equal protection to

allow previously convicted aliens who leave the country the right

to apply for discretionary relief while denying this right to

convicted aliens who remained in the country.

      The court has determined that there is a rational basis for

treating excludable aliens more deferentially than deportable

aliens and that the difference in treatment of different classes

of aliens does not constitute an equal protection violation.     See

Requena-Rodriguez, 190 F.3d at 309.

      The district court lacked subject-matter jurisdiction to

consider the instant § 2241 petition.     See Max-George, 2000 WL

220502, at *4.   Therefore, the dismissal of the petition for lack

of jurisdiction is AFFIRMED.

      Cali does not argue on appeal his argument made in the

district court that his Fifth Amendment right to due process was

violated because he was not removed from the United States within

90 days of the final administrative order by the BIA.    Because he

has not raised this issue on appeal, it is deemed abandoned.     See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
                             No. 99-20699
                                  -4-

748 (5th Cir. 1987).

     Cali’s motion to file an out-of-time reply brief is GRANTED.

     Cali’s motion for release pending his appeal is DENIED as

moot.

     Cali has also filed a motion in opposition to the appellee’s

request for oral argument.    The motion is DENIED as unnecessary.

     AFFIRMED.